                Case 1:20-cv-01102-ELH Document 30 Filed 05/15/20 Page 1 of 1



                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                    May 15, 2020

      LETTER TO COUNSEL

             Re:      Amador, et al. v. Mnuchin, et al.
                      Civil No.: ELH-20-1102

      Dear Counsel:

            This will confirm the substance of our discussions during the telephone conference held
      on May 15, 2020.

              The United States shall submit a letter setting forth its grounds for dismissal, due by the
      close of business on May 29, 2020. Plaintiffs shall submit their response by the close of
      business on June 5, 2020. The government may respond by the close of business on June 12,
      2020.

             The initial submissions of plaintiffs and the government shall not exceed ten pages,
      double spaced, with font no smaller than 12. The government’s response shall not exceed four
      pages, double spaced.

             To the extent the Court resolves any issues raised by the parties in their respective
      submissions, without further briefing, the issues shall be deemed preserved for appeal, as if they
      had been raised in a Rule 12(b) motion to dismiss.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                    Sincerely,

                                                                       /s/
                                                                    Ellen Lipton Hollander
                                                                    United States District Judge
